Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending in this application.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a dispersible concentrate comprising a  methylsulfonylphenyl ketone herbicide and a water-miscible amide solvent.
II. Claims 18-24, drawn to a formulation comprising a dispersible concentrate and water, the dispersible concentrate comprising a methylsulfonylphenyl ketone herbicide and N-methyl pyrrolidone, wherein the ratio of the dispersible to water is from about 1:50 to 1:25,000 by volume, and wherein the formulation is in the form of a colloidal suspension.  
Applicant is further required to elect for examination purposes a single disclosed species of the methylsulfonylphenyl ketone herbicide such as topramezone (classified in CPC A01N 43/80), isoxaflutole (classified in CPC A01N 43/80), and mesotrione (classified in CPC A01N 41/10).  The herbicides are structurally divergent, as evidenced by their separate classification and divergent chemical moieties.  For example, even though topramezone and isoxaflutole are classified in CPC A01N 43/80, a search for one of the herbicides would require a different field of search and search query from the other herbicide due to their significantly divergent chemical structures:


    PNG
    media_image1.png
    207
    256
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    166
    223
    media_image2.png
    Greyscale

Topramezone			Isoxaflutole
The two inventions as set forth above are distinct, each from the other, because the ultimate composition forms of the two inventions are mutually exclusive.  
There would be undue burden in the search and examination of both inventions if the restriction were not required, because the search for each invention requires separate search in the patent and non-patent databases and a separate review of prior art composition ingredients.  Further, prior art that discloses a colloidal suspension would not be applicable to a dispersible concentrate in the absence of a nexus type teaching.   
Therefore for the reasons of distinctness and undue burden, the restriction requirement as set forth above is deemed proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699